Citation Nr: 1759877	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left leg and left foot disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to a rating in excess of 10 percent for residuals of a left shoulder injury.

7.  Entitlement to a rating in excess of 10 percent for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal form a November 2007 rating decision that granted service connection for migraines, rated 10 percent; denied service connection for bilateral hearing loss, a low back disability, a left leg and left foot disability and peripheral neuropathy of both upper and both lower extremities; and continued a 10 percent rating for a left shoulder disability.  In May 2014, a Travel Board hearing was held before the undersigned.  In August 2014, the Board remanded these matters for additional development.  In August 2017, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the record.

The August 2014 Board decision also granted service connection for tinnitus and dismissed claims of service connection for scars of both legs and feet and regarding the rating for a shrapnel wound scar on the medial side of the right knee.

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Any low back injury in service was acute, and resolved without residual pathology; a chronic low back disability, to include arthritis, was first manifested many years following the Veteran's service; and such disability is not shown to be etiologically related to his service.

2.  The Veteran is not shown to have a left leg and foot disability. 

3.  Peripheral neuropathy of the upper extremities was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service or was caused or aggravated by a service connected disability.

4.  Peripheral neuropathy of the lower extremities was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service or was caused or aggravated by a service connected disability.

5.  The Veteran's residuals of a left shoulder injury are manifested by no more than slight limitation of motion; there is no evidence of malunion or nonunion.

6.  From February 4, 2011, but not earlier, to September 17, 2112, but not continuing thereafter, and from September 2, 2015, the Veteran's migraines are reasonably shown to have been manifested by characteristic prostrating attacks averaging once a month; very frequent completely prostrating and prolonged attacks of migraines productive of severe economic inadapatability are not shown.


                                            CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Service connection for a left leg and foot disability is not warranted.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  Service connection for peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  A rating in excess of 10 percent for residuals of a left shoulder injury is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5201, 5202, 5203 (2017).

6.  The Veteran's migraine headaches warrant staged increased ratings of 30 percent from February 4, 2011, but not earlier, to September 17, 2012, but not continuing beyond, and from September 2, 2015; a rating in excess of 30 percent is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in May 2006 and February 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the matter of the rating for migraines is on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded VA examinations to establish the presence and ascertain the etiology a low back disability and to assess the severity of his left shoulder disability and headaches.  He was not afforded VA examinations to confirm the existence and ascertain the etiology of peripheral neuropathy of the upper or lower extremities or a left leg/foot disability.  As there is either no evidence that such disabilities are present or, if shown, may be etiologically related to his service or to a service-connected disability, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in these matters is not necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2014 and August 2017 hearings, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  

The Board also finds that there has been substantial compliance with the August 2014 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in October 1966, he reported lumbar back pain and genitourinary complaints.  It was noted that the pain extended above the lumbar area.  In September 1967 he was in an accident involving a rolled jeep and complained of left clavicle and right knee pain.  Four days later he reported post trauma pain in the shoulder and back.  Medication was prescribed.  On November 1967 service separation examination, the feet, lower extremities and spine were normal, as was a neurological evaluation.  In a contemporaneous report of medical history, he denied recurrent back pain, bone or joint deformity, foot trouble and neuritis.  

VA outpatient treatment records show that in April 1968, the Veteran reported a back injury sustained in an accident in service.  There were no findings concerning the low back.  

On June 1968 VA general medical examination, neurological system evaluation was normal.

On June 1968 VA orthopedic examination the Veteran stated he was awarded the Purple Heart Medal due to shrapnel in his legs.  He stated his left leg did not bother him at all, and that he was not being treated for it.

October 2001 magnetic resonance imaging (MRI) of the lumbar spine at a private facility showed facet degenerative changes resulting in minimal anterolisthesis and mild foraminal narrowing.
On September 2007 VA joints examination, it was noted that the Veteran is right-handed.  He stated he had left shoulder pain with overhead activities.  He also said he had had low back pain for some time, and that he had MRI and an electromyogram in 2001 secondary to left thigh numbness.  Examination of the left shoulder found normal, symmetrical range of motion without pain.  He had some positive impingement testing.  The rotator cuff appeared intact.  The impressions were mild spondylolisthesis of L4 and L5, left thigh numbness with mild neuralgia paresthetica and left shoulder impingement secondary to acromioclavicular joint arthritis.  The examiner reported that the ranges of motion during active, passive and three repetitive motions were the same.  There was no additional functional limitation due to pain, weakness, fatigability, incoordination or flare-ups.  It was noted that the left shoulder had some impingement, which gave the Veteran some difficulty with overhead activity.  Based on a review of the record, the examiner opined that it was less likely than not that the Veteran's current back pain was related to service; he noted that the STRs revealed no specific injury and he did not have continued back problems after service.  

On October 2007 VA neurological examination, the Veteran stated that he had a headache every one to two months.  He described a frontal and central headache that was associated with photophobia and nausea.  The diagnosis was migraine headache without aura.

VA outpatient treatment records show that in May 2008, the Veteran's problems were noted to include lumbar radiculopathy that began after an injury in 1967.  The assessments were degenerative disc disease and lumbar radiculopathy.  

On February 4, 2011 VA general medical examination, the Veteran reported mild to moderate left shoulder pain, made worse by overhead lifting.  It was noted that he had central headaches that had a tendency to radiate to the frontal area.  The headaches were associated with photophobia and nausea.  He reported having two incapacitating and prostrating headaches a month.  During those episodes, he was unable to engage in any activity.  He did not have an aura.  It was noted that he was on medication for the headaches.  The Veteran also stated that he had had low back pain for 40 years following the accident in service.  He stated that about 10 years ago he developed numbness, tingling and paresthesias in the left thigh that radiated down the left leg.  Examination of the left shoulder found no deformity.  There was some tenderness at the acromioclavicular joint.  Axillary nerve sensation was intact.  Flexion was to 135 degrees; internal rotation was to 65 degrees; external rotation was to 90 degrees; supination and pronation were to 80 degrees; and abduction was to 130 degrees.  There was pain with some movements.  There was no change in range of motion and no additional weakness, fatigability, lack of endurance, incoordination or additional pain with three repetitions.  The diagnoses were degenerative arthritis of the left shoulder, moderately severe; migraine headache, moderately severe; and degenerative disc disease L5-S1.  The examiner indicated that the low back disorder did not appear to be a service-connected disability.  

On September 17, 2012 VA headache examination, the Veteran reported having headaches on and off.  His symptoms included pulsating or throbbing head pain.  He said the typical head pain lasted less than one day and was on both sides of his head.  He had characteristic prostrating attacks of migraine headache pain less than once every two months.  He did not have very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  He did not have prostrating attacks of non-migraine headache pain.  The diagnosis was migraine headaches.  

On September 2012 VA shoulder examination, the Veteran reported pain on and off in his left shoulder; he denied having flare-ups.  Examination of the left shoulder found that flexion and abduction were to 180 degrees, with pain at 180 degrees.  He was able to perform repetitive use testing with no additional limitation of motion.  He did not have any functional loss or impairment of the left shoulder.  He did not have localized tenderness or pain on palpation of the joints.  There was no guarding of the left shoulder.  Muscle strength testing was 5/5 on abduction and flexion; there was no ankylosis.  The Hawkins impingement, empty-can and external rotation/infraspinatus strength tests were all negative.  The lift-off subscapularis test was positive.  There was a history of mechanical symptoms such as clicking or catching.  There was no history of recurrent dislocation of the glenohumeral joint.  The crank apprehension and relocation test was positive.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was no tenderness to palpation of the acromioclavicular joint.  The cross body adduction test was negative.  The diagnosis was left shoulder strain.  

Private medical records show that in May 2014, the Veteran reported having headaches one to two times a month.  He said he has blurred vision with pain in both temples and the top of his head.  He noted that the headaches might be declining in frequency since he began taking medication.  He was again seen for headaches in August 2014.  

VA outpatient treatment records show that in July 2013, the Veteran stated that he had a foot injury in the prior year, and that the foot swells.  In December 2013, he said that he has had low back pain intermittently since a jeep accident in service, and that he now had neck and right shoulder pain.  In February 2014, he was seen in follow-up for right cervical and bilateral lumbar radiculopathy symptoms.  The assessments were cervical and lumbar disease.  It was noted that there were radicular qualities in the right arm and both legs.  In June 2015, he complained of neuropathy. The assessment was that the Veteran had neuropathic symptoms in the lower extremities, and they were most likely explained by neuropathy and superimposed lumbar stenosis.

On September 2015 VA back examination, the examiner summarized the records and noted that the Veteran reported having back pain on several occasions in service.  The diagnoses were degenerative arthritis of the spine, spinal stenosis and spondylolisthesis.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in service, and that it was not related to the 1967 jeep accident.  She noted that the diagnosis of spondylolisthesis was made 40 years after the accident in service and that it was most likely caused by age-related wear of the spine or degenerative disease, such as arthritis.  She also noted that the Veteran had a diagnosis of degenerative disc disease with left lower extremity radiculopathy 40 years after the accident, and that it was most likely caused by heredity, his occupation or the natural aging process.  The examiner noted that the Veteran had an electromyogram that showed mild lumbar radiculopathy, and that the superimposed symmetrical length-dependent axonal polyneuropathy was the likely explanation for the neuropathic symptoms.  
On September 2015 VA shoulder examination, the Veteran reported that his symptoms were worse and included loss of strength.  He denied locking, instability, giving way and flare-ups.  Examination found flexion to 180 degrees; abduction to 160 degrees; and internal and external rotation to 90 degrees.  It was noted he had difficulty raising his arm out to the side above 140 degrees.  There was no evidence of pain with weight-bearing.  There was tenderness to touch with palpation of the acromioclavicular joint.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no loss of range of motion.  Pain, weakness, fatigability or incoordination did not significantly functional ability with repeated use over time.  Muscle strength testing was 5/5 on forward flexion and abduction.  There was no muscle atrophy or ankylosis.  He did not have a rotator cuff condition.  There was no shoulder instability, dislocation or labral pathology suspected.  A clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was not suspected.  The Veteran did not have loss of head, nonunion or fibrous union of the humerus.  He did not have malunion of the humerus.  There was subjective tenderness of the acromioclavicular joint.  There was no soft tissue swelling or inflammation.  It was noted that there was discomfort with range of motion testing.  Neer impingement sign and Hawkins impingement test were negative.  The Veteran performed three repetitions of maximum active shoulder flexion/abduction/internal rotation/external rotation.  During the first repetition, he reported pain in a distribution similar to that described in the physical examination.  The pain did not intensify with additional repetitions, and the range of motion was unchanged.  The examiner stated that weakness was not a significant factor and incoordination and lack of endurance were not factors.  The diagnosis was left shoulder strain.

On September 2, 2015 VA headache examination, the Veteran stated that during the last one to two years, his headaches "come and go."  He said that he has one or two migraines a month and takes medication for headaches daily.  He noted that he has an aura and that he gets a funny sensation in his eyes and a funny feeling in the temples.  He also stated that in most cases the headaches last between one and four hours and that he lies down in a dark/quiet room when the headaches occur.  He said that if he does not have his medication, the headaches progress to extreme pain.  His symptoms included pulsating or throbbing headache pain on both sides of the head.  Non-headache symptoms included nausea, sensitivity to light and sound and changes in vision.  It was noted that his headaches typically lasted less than one day.  The Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain.  It was noted he had less frequent attacks.  He did not have very prostrating and prolonged attacks of migraine/non-migraine pain that was productive of severe economic inadaptability.  The examiner noted that when the Veteran gets a migraine, even a non-severe one, he has to lie down in a dark, quiet place for several hours.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Low back disability 

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran testified at the hearings before the undersigned that his low back disability was caused by the jeep accident in service.  His STRs confirm that he was involved in a jeep accident in September 1967.  He initially did not report any back problems, but four days later reported back pain.  No findings pertaining to the low back were recorded.  Notably, the Veteran specifically denied back pain on service separation history in November 1967, and examination at that time found the spine to be normal.  Thus, his recent reports of low back problems since the accident in service are inconsistent with contemporaneous, clinically recorded data. 

The earliest postservice documentation of low back problems is in 2001 (33 years after service) when an MRI found degenerative changes.  Arthritis of the lumbar spine was noted on the September 2015 VA examination.  The Board observes that the STRs lack documentation of the combination of manifestations sufficient to identify arthritis and sufficient observation to establish chronicity of such disability during service. Accordingly, service connection for arthritis of the low back on the basis that it became manifested in service and persisted, or on a presumptive basis is not warranted.  As the record does not show continuity of low back arthritis complaints, service connection on a continuity theory of entitlement is likewise not warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Whether or not under these circumstances any current low back disability may be related to the documented injury in service is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no medical evidence in the record indicating that a current low back disability is, or may be, related to the Veteran's service/injury therein.  The Veteran is a layperson, and has not presented any medical opinion or treatise evidence supporting his claim that he has a low back disability that is related to service, to include the jeep accident in service.  His opinion in the matter has no probative value.  

The only medical opinions in the record that directly address this matter (offered on 2007 and 2015 VA examinations) are against the Veteran's claim.  In each case, the examiner reviewed the record and opined that it is less likely than not that the Veteran's low back disability is related to service.  Notably, on the September 2015 examination, the examiner noted that the Veteran had back complaints in service, but also noted that no back abnormality was found for many years after his discharge from service, and that no low back problems were found on service separation examination.  Thus, there was no chronic low back disability in service.  The opinion reflects familiarity with the record/the Veteran's medical history, and includes rationale that cites to supporting factual data.  It is probative evidence in this matter, and persuasive.  Therefore, the preponderance of the evidence is against the claim of service connection for a low back disability.  Accordingly, the appeal in this matter must be denied.

	Left leg and foot

The Veteran's STRs are silent for complaints or findings concerning the left leg and foot.  There is, likewise, no competent medical evidence that he currently has a disability of the left leg or foot.  The only postservice reference to a foot injury is in July 2013, and notes an injury to an unspecified foot in the prior year.  Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement is not met, the preponderance of the evidence is against the claim seeking service connection for a left leg and left foot disability, and the appeal in the matter must be denied.

	Peripheral neuropathy 

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's theory of entitlement to service connection for peripheral neuropathy is strictly one of secondary service connection, i.e., that his peripheral neuropathy of the upper and lower extremities has been caused or aggravated by a service-connected disability; he claims it is due to his low back disability.  Although the record is not clear regarding the extent of any current peripheral neuropathy (there are some findings in the record that he has peripheral neuropathy of the upper extremities and lower extremities), the Veteran has not established service connection for a low back disability (and any claim of service connection for peripheral neuropathy as secondary to a back disability lacks legal merit).  There is no competent medical evidence suggesting that any peripheral neuropathy of the upper extremities may be related to his service or is secondary to a service-connected disability.  The preponderance of the evidence is against the claims of service connection for peripheral neuropathy of both  upper and both lower extremities.  Accordingly, the appeals in these matters must be denied.

	Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Any reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.


	Left shoulder 

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is warranted for limitation of (minor extremity) arm motion to 25 degrees from the side.  When motion is limited to midway between the side and shoulder level, or when motion is limited at the shoulder level, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 5201.

Other impairment of the minor extremity humerus warrants a 70 percent rating when there is loss of head of humerus (flair shoulder).  A 50 percent rating is warranted for nonunion (false flail joint), and a 40 percent rating is warranted if there is fibrous union.  A 20 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements or for malunion with marked deformity.  A 20 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with marked or moderate deformity.  38 C.F.R. § 4.71a, Code 5202.

A 20 percent rating is warranted for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula of the minor extremity with loose movement.  A 10 percent rating is warranted for nonunion without loose movement or for malunion.  38 C.F.R. §  4.71a, Code 5203.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

February 2011 and September 2015 VA examinations found limitation of motion of the left shoulder, but above, not at, the shoulder level, as is required for a 20 percent rating.  Pain on motion was noted on several of the examinations, but did not result in additional limitation.  The September 2012 VA examination did not find functional loss or impairment of the left shoulder.  Although the Veteran reported on September 2015 VA examination that shoulder strength was diminished, examination found normal muscle strength (5/5).  There is no clinical evidence of guarding of movement or malunion of the humerus so as to warrant to warrant a rating in excess of 10 percent for a left shoulder disability (based on alternate criteria).  It was specifically noted in September 2015 that there was no nonunion or malunion of the humerus to warrant a higher rating under Code 5203.

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a compensable rating for residuals of a left shoulder injury.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Migraines 

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Code 8100 (for migraine headaches) a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted with characteristic prostrating attacks audio and visual averaging one in 2 months over last several months.  38 C.F.R. § 4.124a.

Headaches are rated based on their frequency and severity.  The October 2007 VA examination shows that the Veteran had a headache every month or two.  On February 4, 2011 VA examination, he reported having two incapacitating and prostrating headaches each month, at which times he was unable to engage in any activity.  Such findings support a 30 percent, but no higher, rating for the migraine headaches.  A September 17, 2012 VA examination report notes that the Veteran reported having headaches on and off, and that any prostrating headaches occurred less than once every two months.  Such self-reports (taken at face value) reflect improvement, and establish that a rating in excess of 10 percent was no longer warranted.  On September 2, 2015 VA headache examination, the Veteran again reported having one to two headaches per month and that he took medication daily for them.  It was noted that he had characteristic prostrating attacks of headache pain.  Therefore, the findings again warrant a 30 percent rating for headaches, from September 2, 2015.  At no time are the headaches shown to have been manifested by very frequent and prolonged attacks productive of "severe economic inadaptability".  Severe economic inadaptability is not defined in the regulations.  The CAVC has found that it is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  On September 2015 VA examination, the examiner specifically found that the Veteran did not have very prostrating and prolonged attacks of migraine pain that were productive of severe economic inadaptability.  Accordingly, a 30 percent rating, but no higher, is warranted.

In summary, the record supports that an increased (to 30 percent) rating is warranted for the migraine headaches from February 4, 2011 to September 17, 2112, and from September 2, 2015; that a rating in excess of 10 percent is not warranted prior to September 4, 2011 or from September 17 2012 to September 2, 2015, and that a rating is excess of 30 percent is not warranted for any period of time under consideration.


ORDER

Service connection for a low back disability, a left foot and leg disability and for peripheral neuropathy of both upper and both lower extremities is denied.

A rating in excess of 10 percent for residuals of a left shoulder injury is denied.

A 30 percent rating for migraines is granted, from September 4, 2011 through September 16, 2012, and from September 2, 2015, subject to the regulations governing payment of monetary awards.


REMAND

Regarding the claim of service connection for bilateral hearing loss, the Veteran's service discharge certificate shows that he was an infantryman and was awarded the Purple Heart Medal and Combat Infantryman Badge.  He is clearly shown to have been exposed to combat noise trauma in service.  The Board's August 2014 remand directed the AOJ to arrange for an audiological examination to ascertain the etiology of any current hearing loss.  The examiner was to provide an opinion as to whether any such hearing loss is related to the Veteran's service, to include as due to combat noise trauma therein.  

Audiometry on September 2015 VA examination showed a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner found that a threshold shift was not shown when testing on service entrance and service separation examinations was compared.  He also found that there was no objective evidence of noise injury (which fails to acknowledge the Veteran's undisputed exposure to combat noise trauma).  Therefore, the opinion is based, at least in part,  on an inaccurate factual premise and is inadequate for rating purposes.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for the Veteran's record to be returned to the VA examiner who provided the opinion in September 2015 (or, if that provider is unavailable, forwarded to another appropriate audiologist or otologist) for review and an advisory medical opinion regarding the likely etiology of the Veteran's current bilateral hearing loss, to specifically include whether it is at least as likely as not (a 50% or greater probability) that such disability is related to his exposure to combat noise trauma in service.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  The consulting provider should note that it is well-established in caselaw that the absence of a hearing loss disability at separation is not fatal to a claim of service connection for such disability.

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


